Exhibit 10.11

 

Contract treated as exchanged

5:15 p.m. 2215

Law Society Formula...

............

Ref: Brocks/Lewis

on behalf of

the Seller/Buyer.

 



DATED 22 May 2013



 

  

 

MAPELEY ACQUISITION CO (5) LIMITED

(acting by the Receivers)

 

 

and

 

 

JEMMA MCANDREW and RICHARD STANLEY

(the Receivers)

 

 

and

 

 

ARC EEMTRUK 001, LLC

 

 

ASSET SALE CONTRACT (ENGLAND AND WALES)

 

relating to land adjoining A470 at Rhyd-Y-Car, Merthyr Tydfil CF48 1DH

 

 

Annexure 1: Transfer.

 

 

 

 

 

[image001.jpg]

 

1 South Quay

Victoria Quays

Sheffield S2 5SY

 

Tel: +44 (0)114 279 4000

 

 

 

 

CONTENTS

 



Clause Subject matter Page       1. DEFINITIONS 1 2. INTERPRETATION 3 3.
PRELIMINARY 4 4. THE CONDITIONS 4 5. SALE AND PURCHASE 5 6. DEPOSIT 5 7. TITLE 5
8. TITLE GUARANTEE 5 9. MATTERS AFFECTING THE PROPERTY 6 10. INSURANCE 6 11.
MANAGEMENT BETWEEN EXCHANGE AND COMPLETION 8 12. THE TRANSFER 9 13. RENTAL TOP
UP 9 14. COMPLETION 10 15. APPORTIONMENT OF RENT 10 16. ARREARS 10 17. VAT 12
18. RELEASE OF THE SELLER 14 19. POST-COMPLETION RECEIPTS 14 20. STATE AND
CONDITION OF THE PROPERTY 14 21. HEALTH AND SAFETY FILE 15 22. COSTS 15 23.
ACKNOWLEDGEMENT BY THE BUYER 15 24. ENTIRE CONTRACT 16 25. NON-MERGER 16 26.
CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 17 27. GOVERNING LAW AND
JURISDICTION 17 Schedule 1 18   Tenancy 18 Schedule 2 19   Management
transactions 19 Schedule 3 20   Form of assignment of Arrears under Tenancies 20
Annexure 1 23   Transfer 23

 

 

 

 

ASSET SALE CONTRACT

 

DATE 22 May 2013

 

PARTIES

 

(1)MAPELEY ACQUISITION CO (5) LIMITED (a limited liability company established
under the laws of Bermuda) whose address for service in England for the purposes
of this contract is 22 Hanover Square, London WS1 1JA (the "Seller") acting (as
agents for and on behalf of the Seller) by the Receivers;

 

(2)JEMMA MCANDREW and RICHARD STANLEY both of Jones Lang LaSalle of 22 Hanover
Square, London WS1 1JA (the "Receivers" acting in their capacity as joint Law of
Property Act Receivers and agents for the Seller); and

 

(3)ARC EEMTRUK001, LLC (a limited liability company established under the laws
of the state of Delaware), the registered office of which is at 2711 Centerville
Road, Suite 400, Wilmington 19808 and whose address for service in England for
the purposes of this contract is Moor Park Capital Partners LLP, York House, 45
Seymour Street, London W1H 7JT (the "Buyer").

 

IT IS AGREED AS FOLLOWS:

 

1.DEFINITIONS

 

1.1The following definitions apply in this contract:

 

"Arrears"

 

means all money due from the Tenant on or before the date of actual completion
or that become due after the date of actual completion but which relate to a
period before actual completion but which has not been received by the Seller or
its agents as cleared funds before the date of actual completion;

 

"Bank"

 

means Deutsche Bank AG, London of 6th Floor Winchester House, 1 Great Winchester
Street, London EC2N 2BD;

 

"Business Day"

 

means a day other than Saturday, Sunday or a day on which banks are authorised
to close in London for general banking business;

 

"Buyer's Solicitors"

 

means Trowers & Hamlins LLP of 3 Bunhill Row, London EC1Y 8YZ,
(reference: Julien Allen);

 

1

 

 

"Charge"

 

means the charge appearing at entries 7, 8 and 9 on the charges register of
title number WA989029 as at 14 March 2013 at 13:08:21 and at entries 3, 4 and 5
on the charges register of title number CYM3350 as at 14 March 2013 at 13:10:32;

 

"Completion Date"

 

means either:

 

(a)where the Buyer has received notice of its VAT registration and
acknowledgement of its election to charge VAT from HMRC prior to the Target
Completion Date, the Target Completion Date; or

 

(b)where the Buyer has not received notice of its VAT registration and
acknowledgement of its election to charge VAT from HMRC by the Target Completion
Date, the earlier of:

 

(i)the date nominated by the Buyer to be the Completion Date; and

 

(ii)12 July 2013;

 

"Conditions"

 

means the conditions in Part 1 of the Standard Commercial Property Conditions
(Second Edition);

 

"Contract Rate"

 

means three per cent over the base rate from time to time of HSBC Bank plc;

 

"Deposit"

 

means five per cent of the Purchase Price (exclusive of VAT);

 

"Property"

 

means the freehold property known as land adjoining A470 at Rhyd-Y-Car, Merthyr
Tydfil CF48 1DH as registered at the Land Registry under title numbers WA989029
and CYM3350;

 

"Purchase Price"

 

means eight million pounds (£8,000,000) (exclusive of VAT);

 

"Seller's Solicitors"

 

means Nabarro LLP of 1 South Quay, Victoria Quays, Sheffield S2 5SY, (reference:
PA\EDB\M3370\00030);

 

"Target Completion Date"

 

means 13 June 2013;

 

"Tenancy"

 

means the leases, licences and supplemental documents listed in Schedule 1 and
any other supplemental document entered into by the Seller in connection with
the management of the Property between the date of this contract and the date of
actual completion;

 



2

 

 

"Tenant"

 

means the tenant under the Tenancy;

 

"Transfer"

 

means the transfer of the Property from the Seller to the Buyer in the form
annexed at Annexure 1;

 

"VAT"

 

means value added tax and/or any similar tax from time to time replacing it or
performing a similar fiscal function.

 

1.2Words and phrases defined in the Conditions have the same meaning in this
contract, unless they have been defined in clause 1.1.

  

2.INTERPRETATION

 

2.1Unless otherwise expressly stated, the rules of interpretation set out in
this clause 2 apply in this contract.

 

2.2The contents page, headings and sub-headings in this contract are for ease of
reference only and do not affect the meaning of this contract.

 

2.3A reference to legislation is a reference to all legislation having effect in
the United Kingdom from time to time, including:

 

2.3.1directives, decisions and regulations of the Council or Commission of the
European Union;

 

2.3.2Acts of Parliament;

 

2.3.3orders, regulations, consents, licences, notices and bye-laws made or
granted:

 

(a)under any Act of Parliament; or

 

(b)under any directive, decision or regulation of the Council or Commission of
the European Union, or

 

(c)by a local authority or by a court of competent jurisdiction; and

 

2.3.4any mandatory codes of practice issued by a statutory body.

 

2.4A reference to particular legislation is a reference to that legislation as
amended, modified, consolidated, re-enacted or replaced from time to time and to
all subordinate legislation made under it from time to time.

 

2.5Obligations undertaken by more than one person are joint and several
obligations.

 

2.6A reference to a clause, paragraph, schedule is to a clause or paragraph of
or schedule to this contract and a reference to this contract includes its
schedules and appendices.

 

2.7Words in the singular include the plural and vice versa.

 

2.8Reference to one gender includes all genders.

 

2.9A reference in the Conditions to a working day is a reference to a Business
Day.

 

3

 

 

2.10A requirement that a notice or other communication to be given or made under
or in connection with this contract must be signed by the person giving or
making it will be deemed to be satisfied if the notice or other communication is
signed on behalf of the person giving it.

 

3.preliminary

 

3.1By the Charge the Seller charged the Property to the Bank.

 

3.2The Bank has appointed the Receivers to be joint Law of Property Act
Receivers of the Property.

 

3.3The Seller, acting by the Receivers, is selling such right, title and
interest as the Seller may have in the Property on the terms of this contract
and the Buyer is willing to buy the Property on these terms.

 

3.4The Receivers act as agent of the Seller and without personal liability and
are a party to this contract in their personal capacity solely to take the
benefit of the exclusions of liability contained within it.

 

4.the Conditions

 

4.1This contract incorporates the Conditions, except to the extent that they are
varied or disapplied by or are inconsistent with the terms set out in this
contract.

 

4.2Condition 1.1.3(b) is varied by the addition of the following words at the
end of it: "or if the Seller produces reasonable evidence that the Property will
be released from such mortgages on or before the Completion Date". Condition
8.8.1 is varied by the addition of the following at the end: "under this
condition but not otherwise".

 

4.3Condition 1.3.2 is varied by the addition of the words "at the address and
with the reference (if any) stated in the contract" after the words "party's
conveyancer".

 

4.4Condition 1.3.3 does not apply and the following wording is substituted for
it "Transmission by fax is a valid means of giving a notice or delivering a
document where delivery of the original document is not essential provided all
relevant parts of the document or notice are received by the intended recipient
in a legible state. Transmission by email is not a valid means of giving a
notice or delivering a document." Conditions 1.3.5(c) and 1.3.7(e) do not apply
to this contract.

 

4.5Condition 1.3.7(a) is varied by the deletion of the words "first class post"
and the addition in their place of the words "a registered post service within
the meaning of the Postal Services Act 2000". Condition 1.3.7(b) does not apply
to this contract. Condition 1.3.8 does not apply to this contract.

 

4.6Conditions 9.5.2(b) and 9.6.2(b) are both varied by the addition of the
words: "and any other materials relevant to the transaction which have been
provided by the Seller's Solicitors" after the words: "return any documents".

 

4.7Conditions 1.1.4, 3.2.1, 8.3.7 and 8.3.8 do not apply to this contract.

 

4

 

 

5.SALE AND PURCHASE

 

The Seller, acting by the Receivers, shall sell and the Buyer shall buy such
right, title and interest as the Seller may have in the Property for the
Purchase Price in accordance with this contract.

 

6.DEPOSIT

 

6.1Payment of the Deposit is to be made by direct credit from the Buyer's
Solicitors' client account to the Seller's Solicitors' client account. The
Seller's Solicitors shall hold the Deposit as stakeholders.

 

6.2This clause 6.2 applies if no deposit is paid or if the deposit which has
been paid is less than 10 per cent of the Purchase Price (exclusive of VAT). On
receipt of a notice to complete served by or on behalf of the Seller, the Buyer
shall:

 

6.2.1if it paid no deposit, immediately pay a deposit equal to 10 per cent of
the Purchase Price (exclusive of VAT), and such deposit is to be paid by direct
credit from the Buyer's Solicitors' client account to the Seller's Solicitors'
client account and the Seller's Solicitors shall hold such deposit as
stakeholders; or

 

6.2.2if the deposit which has been paid is less than 10 per cent of the Purchase
Price (exclusive of VAT), immediately pay a further deposit equal to the balance
of that 10 per cent, and such further deposit is to be paid by direct credit
from the Buyer's Solicitors' client account to the Seller's Solicitors' client
account and the Seller's Solicitors shall hold such deposit as stakeholders.

 

7.TITLE

 

7.1The Seller is registered at the Land Registry as proprietor with title
absolute to that part of the Property comprised within title number WA989029 and
as proprietor with possessory title to that part of the Property comprised
within title number CYM3350. The Buyer has received from the Seller before the
date of this contract, a copy of the entries subsisting on the register of the
Property and of any title plans and copies or abstracts of any documents noted
on that title other than any document a copy of which has not been filed at the
Land Registry, and copies of the Tenancy, and the Buyer shall accept the
Seller's title as shown by the Seller without further enquiry or requisition
save in relation to any usual pre-completion requisitions raised by the Buyer's
Solicitors and the Buyer may, within six working days of a matter coming to his
attention after the contract was entered into, raise written requisitions on
that matter.

 

7.2Condition 6.4.2 is varied by the deletion of the words "or obtain, pay for"
and the addition of the words "at the Buyer's expense" in their place, and by
the addition of the following at the end: "The Seller shall not be required to
include any matter in the statutory declaration which is not after reasonable
enquiry within its personal knowledge".

 

8.TITLE GUARANTEE

 

8.1The Seller shall transfer the Property with no title guarantee and with no
covenants for title whether express or implied.

 

5

 

 

8.2Conditions 6.6.2 and 6.6.3 do not apply to this contract.

 

9.MATTERS AFFECTING THE PROPERTY

 

9.1The Property is sold subject to, and where applicable, with the benefit of:

 

9.1.1the matters contained or referred to in the registers of the title numbers
WA989029 and CYM3350 maintained by the Land Registry as at 14 March 2013 at
13:08:21 and 14 March 2013 at 13:10:32 respectively other than the Charge;

 

9.1.2the obligations and rights arising by virtue of the Tenancy;

 

9.1.3any matters arising from the Seller's management of the Property before the
date of actual completion as contemplated by this contract provided that clause
11 has been complied with by the Seller in conducting such management;

 

9.1.4all matters discoverable by inspection of the Property before the date of
this contract;

 

9.1.5all matters relating to the Property which the Seller does not know about;

 

9.1.6entries in any public register (whether made before or after the date of
this contract) other than in respect of the Charge;

 

9.1.7public requirements and any matters arising by virtue of any legislation;

 

9.1.8any unregistered interests which fall within any of the paragraphs of
Schedule 3 of the Land Registration Act 2002 (when read together with paragraphs
7 to 13 of Schedule 12 of that Act); and

 

9.1.9all matters disclosed or which would be disclosed by searches or as a
result of enquiries (formal or informal, and whether made in person, in writing
or orally) before the date of this contract made by or for the Buyer or which a
prudent buyer ought to make.

 

9.2The Buyer will be deemed to take the Property with full knowledge of the
matters subject to which the Property is sold, and shall not make any
requisition or claim in respect of any of those matters save in relation to

 

9.2.1any usual pre-completion requisitions which the Buyer's Solicitors might
raise; and

 

9.2.2Condition 6.2.2 shall apply in relation to such requisitions which the
Buyer may raise.

 

9.3Conditions 3.1.1, 3.1.2 and 3.1.3 do not apply to this contract.

 

10.INSURANCE

 

10.1The Seller shall maintain (and if necessary renew) the existing insurance of
the Property in accordance with any obligation on it as landlord under the
Tenancy until the date of actual completion.

 

10.2The Seller shall permit the Buyer to inspect the policy or evidence of its
terms at any reasonable time and obtain or consent to an endorsement on the
policy of the Buyer's interest at the Buyer's expense.

 

10.3If in the period between the date of this agreement and the date of actual
completion, the Property is damaged or destroyed by a risk against which the
Seller has insured, the Seller shall make a claim under its insurance policy for
that damage or destruction and until the date of actual completion will keep the
Buyer informed about the progress of such claim and will give due consideration
to any representations the Buyer may make regarding the progress of the claim
and use reasonable endeavours to process any claim made under the policy during
the period from and including the date of this contract to and including the
date of actual completion.

 

6

 

 

10.4To the extent that any insurance money for the damage or destruction is paid
to the Seller after the date of actual completion, the Seller will hold the
insurance money on trust for the Buyer and will, as soon as is reasonably
practicable, pay it to the Buyer to use in accordance with the terms of the
Tenancy.

 

10.5To the extent that any insurance money for the damage or destruction has not
been paid to the Seller before the date of actual completion, the Seller will,
at the Buyer's expense, assign to the Buyer all rights to claim under the policy
(other than those in respect of loss of rent up to 12 noon on the date of actual
completion), the assignment being in such form as the Seller is reasonably able
to give and which is approved by the Buyer (acting reasonably).

 

10.6If the Seller receives any insurance money (other than for loss of rent in
respect of the period up to the date of actual completion) it shall apply that
money in accordance with the terms of the Tenancy (or to the extent that such
money has not been expended for such purpose before the date of actual
completion, shall hold such insurance money received by it on trust for the
Buyer and will pay the money to the Buyer on the date of actual completion to be
expended by the Buyer in accordance with the terms of the Tenancy), but where
the Seller has incurred bona fide costs (which it can evidence by valid
invoices) before receipt of insurance money in reinstating or remedying damage
caused by an insured risk the Seller will be entitled to retain the insurance
money received in reimbursement of the costs so incurred.

 

10.7At (or as soon as practicable after) the date of actual completion the
Seller shall cancel its insurance policy and use its reasonable endeavours to
obtain an appropriate refund of any premium paid by the Tenant.

 

10.8Subject to clause 10.10, the Seller shall refund to the Tenant within 10
Business Days of receipt from the insurer the proportionate part of the
insurance premiums actually received by the Seller from the Tenant in relation
to the then current period of insurance for the period from (but excluding) the
date of actual completion.

 

10.9If, at the time the Seller would be liable to refund a Tenant an amount
under clause 10.8, there are Arrears in relation to that Tenant to which the
Seller is entitled, the Seller shall not be bound to refund or pay the amount
attributable to that Tenant under clause 10.8 (or, if less, such part of that
amount as does not exceed those Arrears) (the "Retained Sum") but may retain the
Retained Sum and the Buyer may credit an amount equal to the Retained Sum
against any Arrears which the Buyer is liable to pay to the Seller pursuant to
clause 16.

 

10.10The Buyer agrees to the insurer reimbursing the Seller direct in respect of
the Seller's costs and/or expenses incurred by the Seller relating to damage to
the Property or loss of rent before the date of actual completion.

 

10.11Condition 7 shall apply as varied by this contract and section 47 of the
Law of Property Act 1925 do not apply to this contract.

 

7

 

 

11.MANAGEMENT BETWEEN EXCHANGE AND COMPLETION

 

11.1Subject to clause 11.2 the Seller shall, until actual completion manage the
Property in accordance with the principles of good estate management.

 

11.2Except where the Seller is contractually bound to do so at the date of this
contract, the Seller shall not, without the Buyer's written consent, not to be
unreasonably withheld or delayed or given subject to any unreasonable condition
where the Seller is under an obligation not to unreasonably withhold or delay
consent or not to impose any unreasonable condition:

 

11.2.1grant or agree to grant any lease or occupational licence of the Property;

 

11.2.2agree terms for, or the form of, any lease or occupational licence of the
Property;

 

11.2.3grant or agree to grant any licence or consent under the Tenancy;

 

11.2.4agree terms for, or the form of, any licence or consent under the Tenancy;

 

11.2.5accept or agree to accept a surrender of the Tenancy nor serve a notice to
end the Tenancy;

 

11.2.6exercise any break clause under the Tenancy;

 

11.2.7knowingly vary or agree to any variation of the Tenancy;

 

11.2.8knowingly waive any material breach of covenant by the Tenant or release
the Tenant from any material obligation under the Tenancy;

 

11.2.9draw upon any rent deposit or other monetary security held by or on behalf
of the Seller, other than in order to satisfy payment of rent or other sums due
but unpaid under the Tenancy;

 

11.2.10take any steps to forfeit the Tenancy distrain against the Tenant, or
register any charging order over the Tenancy;

 

11.2.11begin any proceedings and/or issue a petition against the Tenant or take
any steps to wind up (or bankrupt) the Tenant nor carry out any court or
arbitration proceedings in connection with the Tenancy;

 

11.2.12serve any schedule or notice of dilapidations on the Tenant;

 

11.2.13carry out any works to the Property other than repairs or maintenance or
any works which the Seller may be obliged or permitted to carry out under the
Tenancy or which are required as a matter of emergency;

 

11.2.14serve any notice on the Tenant or any third party in relation to any
matters relating to the Property.

 

11.3In all other respects, the Seller is to manage the Property in accordance
with the principles of good estate management until and including the date of
actual completion.

 

11.4The Buyer shall indemnify the Seller against all liabilities, damages,
proper costs and expenses arising from any delay in the Buyer providing its
consent pursuant to clause 11.2 or any claim for breach of duty made against the
Seller under the Landlord and Tenant Act 1988, or any claim for breach of duty
or breach of covenant made against the Seller under the Tenancy, in respect of
any matter which the Seller is obliged to refer to the Buyer under the terms of
clause 11.2, except to the extent that the claim arises from any act or omission
of the Seller.

 

8

 

 

11.5Within two working days of completion or service the Seller shall send to
the Buyer a copy of any document completed or served by the Seller or any notice
served by the Seller in connection with any matter mentioned in clause 11.2.

 

11.6Conditions 4.1 and 4.2 do not apply to this contract.

 

12.THE TRANSFER

 

12.1The Seller shall not be required to transfer the Property otherwise than as
a whole and to the Buyer at the Purchase Price.

 

12.2The Transfer shall be in the form of the draft annexed to this contract as
Annexure 1.

 

12.3Conditions 3.3, 6.1, 6.2 and 6.3 do not apply to this contract.

 

13.Rental top up

 

"Top Up Sum"

 

means a sum equal to the aggregate of:

 

(1)If actual completion occurs before 1 July 2013,

 

(a)two thousand one hundred and nine pounds and thirty one pence (£2,109.31) per
day for the period commencing on and including the day after the date of actual
completion and finishing on and including 30 June 2013 plus one thousand fifty
four pounds and sixty five pence (£1,054.65) (to be a sum reflecting half the
daily rate for the day of completion); and

 

(b)five hundred and seventy nine thousand and two pounds (£579,002) (being 549
days x £1,054.65) for the period commencing on and including 1 July 2013 and
finishing on and including 31 December 2014.

 

(2)If actual completion occurs on or after 1 July 2013, one thousand & fifty
four pounds and sixty five pence (£1,054.65) per day for the period commencing
or and including the day after actual completion and finishing or and including
31 December 2014, plus five hundred and twenty seven pounds and thirty two pence
(£527.32) (to be a sum reflecting half the daily rate for the day of
completion).

 

13.1The Seller shall pay to the Buyer the Top Up Sum at actual completion,
subject to the provisions of this clause 13 provided that the Buyer has supplied
to the Seller full account details at least two working days before the
Completion Date.

 

13.2Not less than five Business Days before the Completion Date the Buyer may
serve notice on the Seller confirming that the Buyer wishes to receive the
benefit of the Top Up Sum as a deduction from the Purchase Price.

 

13.3The Seller shall pay to the Buyer the Top Up Sum on completion which shall
be paid by allowing the Buyer to retain from the monies due to the Seller on
completion an amount equivalent to the Top Up Sum (but not as a deduction from
the Purchase Price).

 

13.4If the Buyer elects to receive the Top Up Sum as a deduction from the
Purchase Price it shall be deducted from the amount of completion monies due
from the Buyer at actual completion.

 

9

 

 

13.5Payment or deduction of the Top Up Sum in accordance with the Buyer's
election pursuant to clause 13.3 or 13.4 will constitute full satisfaction of
the Seller's obligations in respect of the Top Up Sum.

 

14.COMPLETION

 

14.1Completion shall take place on the Completion Date and the money due on
completion shall be paid by direct credit from the Buyer's Solicitors' client
account to the Seller's Solicitors' client account and, if applicable, by an
unconditional release of the Deposit held by a stakeholder to the Seller in
accordance with clause 6.

 

14.2The wording in Condition 8.3.2(a) does not apply and the following wording
is substituted for it "if the whole Property is sold with vacant possession or
Condition 9.3.4 applies, the date of actual completion, or".

 

14.3For the purposes of Condition 9.3.4 the Seller gives the Buyer notice that
it will take the net income from the Property until completion as well as
compensation under Condition 9.3.1.

 

14.4On completion the Seller shall provide the Buyer with:

 

14.4.1a duly completed DS1 in respect of the Charge; and

 

14.4.2an appropriate rent authority letter address to the Tenant, advising the
Tenant of the change in landlord under the Tenancy.

 

14.5The Buyer shall provide the Seller with official copies of the register of
the Buyer's title (including the title plan) as soon as reasonably practicable
following completion of the registration of the Transfer.

 

15.APPORTIONMENT OF RENT

 

15.1Condition 8.3 applies as varied by this contract save that clause 8.3.2(b)
shall be deleted and replaced with "otherwise 12 noon on the date of actual
completion (so that the day of actual completion is split 50/50 between the
Buyer and the Seller)".

 

15.2The income to be apportioned under Condition 8.3 shall exclude service
charges, VAT and payments in respect of insurance.

 

15.3To the extent that any income is Arrears, payment of the apportioned part
shall not be paid or allowed to the Buyer on the date of actual completion.

 

15.4Condition 8.3.3 is varied by the deletion of the words "the beginning of"
and the addition of the words "12 noon on" in their place. Condition 8.3.4(a) is
varied by the addition of the words "12 noon on" after the words "from and
including".

 

15.5Condition 8.3.6 does not apply to this contract.

 

16.ARREARS

 

16.1The Seller shall, on the date of actual completion, assign all rights to
Arrears to the Buyer in the form of the draft assignment set out in Schedule 3.

 

10

 

 

16.2As between the Seller and the Buyer and notwithstanding clauses 16.1 and
16.6, the Buyer is entitled to:

 

16.2.1that part of any Arrears of the annual rent first reserved (excluding any
VAT on that rent) under the Tenancy which became due on the rent payment date
immediately preceding the date of actual completion and which would have been
apportioned to the Buyer pursuant to clause 15 had the relevant amount not been
Arrears;

 

16.2.2any Arrears on account of which the Seller has retained an amount in
respect of insurance premium pursuant to clause 10.9;

 

16.2.3any Arrears on account of which the Seller has retained an amount pursuant
to clause 19,

 

and the Seller is entitled to all other Arrears.

 

16.3If on or after the date of actual completion the Seller (or its managing
agents) receives any money as cleared funds from the Tenant (or a guarantor of
the Tenant) in respect of Arrears, the Seller shall retain that money and apply
it in order to reduce or discharge (on a pound for pound basis) the Arrears due
from the Tenant and to which the Seller is entitled. To the extent that such
money exceeds the amount of the Arrears due from the Tenant to which the Seller
is entitled (on a pound for pound basis), the Seller shall pay that excess to
the Buyer within 10 Business Days of receipt.

 

16.4The Buyer shall use its reasonable endeavours to recover any Arrears for a
period of six months from the date of actual completion, but not to be obliged
to institute and/or pursue legal proceedings of any kind (whether against the
Tenant or a guarantor of the Tenant) for the recovery of any Arrears.

 

16.5If the Buyer receives any money from the Tenant (or from the Tenant’s
guarantor or from any other form of security held in respect of the Tenant) in
respect of Arrears it shall immediately pay the whole of that money to the
Seller in order to reduce or discharge (or such part of that money as will
discharge), on a pound for pound basis, the Arrears in respect of the Tenant to
which the Seller is then entitled (after having deducted any amount which the
Seller has retained in respect of the Tenant as mentioned in clause 16.3).

 

16.6If there are any Arrears outstanding six months after the date of actual
completion and the Seller is entitled to the whole or any part of those Arrears,
the Seller may, not later than one month after the end of that six months,
require the Buyer in writing to assign the whole or any part of the Arrears to
the Seller. Within 20 Business Days of such a request, the Buyer shall assign
all rights to those Arrears to the Seller in a form reasonably required by the
Seller.

 

16.7If, after an assignment pursuant to clause 16.6, the Seller receives any
money as cleared funds from the Tenant (or a guarantor of the Tenant) in respect
of Arrears, it shall apply that money firstly, in order to reduce or discharge
(on a pound for pound basis) the Arrears due from the Tenant and to which the
Seller is entitled. To the extent that such money exceeds the amount of the
Arrears due from the Tenant to which the Seller is entitled (on a pound for
pound basis), the Seller shall (within 10 working days after having applied such
money in accordance with this clause) pay that excess to the Buyer.

 

16.8In this clause 16.8 the "Cut-off Date" is the day after the end of the
period of seven months after the date of actual completion, except that if the
Seller has requested an assignment of any Arrears to it pursuant to clause 16.6
then, in respect of the Arrears to which an assignment pursuant to clause 16.6
relates, the "Cut-off Date" is the day after completion of that assignment. The
Buyer shall not, before the Cut-off Date:

 

11

 

 

16.8.1knowingly waive the whole or any part of any Arrears or release any person
from an obligation to pay the whole or any part of any Arrears; or

 

16.8.2assign, encumber or hold on trust its right to the whole or any part of
the Arrears; or

 

16.8.3accept a surrender of the Tenancy in respect of which there are Arrears
unless the Buyer pays the Seller an amount equal to the Arrears then outstanding
from the Tenant to which the Seller is entitled (and in that case, the Seller
will cease to be entitled to any Arrears from the Tenant).

 

16.9The Seller shall not at any time after the date of actual completion take
any step to:

 

16.9.1forfeit the Tenancy;

 

16.9.2distrain against the Tenant;

 

16.9.3register any charging order over the Tenancy; or

 

16.9.4issue a petition for the winding-up or bankruptcy of the Tenant (or any
guarantor of the Tenant).

 

16.10Nothing in this clause 16 will prevent the Buyer paying the Seller at any
time after the date of actual completion an amount equal to the whole of any
Arrears then outstanding from the Tenant to which the Seller is entitled. If the
Buyer makes such a payment the Seller will cease to be entitled to any Arrears
from the Tenant and in respect of those Arrears the Cut-off Date will be deemed
to have been reached.

 

16.11As between the Seller and the Buyer, this clause 16 shall apply
notwithstanding any appropriation of any payment made by the Tenant (or its
guarantor).

 

17.VAT

 

17.1Except where otherwise specified in this contract, the Buyer shall pay the
Seller any VAT which may be due on supplies made to the Buyer under this
contract, and all sums payable under this contract are exclusive of any VAT
payable on them.

 

17.2If on or before the date of actual completion the Buyer has provided to the
Seller:

 

17.2.1a copy of its certificate of VAT registration; and

 

17.2.2a notification that paragraph 5(2B) of the Value Added Tax (Special
Provisions) Order 1995 (a "5(2B) Notification") does not apply to it,

 

then clauses 17.4 to 17.9 shall apply and clause 17.10 shall not apply.

 

17.3If the Buyer has not provided to the Seller a copy of its certificate of
registration or a 5(2B) Notification on or before the date of actual completion
then clause 17.10 shall apply and clauses 17.4 to 17.9 shall not apply.

 

17.4The Seller and Buyer intend and expect that the sale of the Property in
accordance with this contract will constitute the transfer of a business or part
of a business as a going concern within the terms of article 5 of the Value
Added Tax (Special Provisions) Order 1995 so that the sale and purchase of the
Property is properly regarded as neither a supply of goods nor a supply of
services for the purposes of VAT.

 

12

 

 

17.5The Seller warrants that it or the representative member of the VAT group to
which it belongs:

 

17.5.1is duly registered for the purposes of VAT with registration number
853 7978 66; and

 

17.5.2has exercised (or is treated as having exercised) a valid option to tax
the Property under Part 1 of Schedule 10 to the Value Added Tax Act 1994.

 

17.6The Buyer warrants and undertakes that the Buyer (or the representative
member of the VAT group to which it belongs):

 

17.6.1has exercised (or is treated as having exercised) or shall before the
Completion Date exercise a valid option to tax the Property under Part 1 of
Schedule 10 of the Value Added Tax Act 1994 with effect from the Completion
Date;

 

17.6.2has notified HM Revenue & Customs or shall notify HM Revenue & Customs
before the Completion Date of that option in accordance with paragraph 20 of
Schedule 10 of the Value Added Tax Act 1994 (the "Notification");

 

17.6.3shall no later than two Business Days before the Completion Date provide
the Seller with a copy of the Notification; and

 

17.6.4shall provide the Seller with a copy of the formal acknowledgement of the
Notification issued by HM Revenue & Customs immediately following its receipt.

 

17.7The Buyer warrants and undertakes that neither the Buyer nor the
representative member of the VAT group to which it belongs:

 

17.7.1shall cause or permit its VAT registration to be cancelled on or before
the date of actual completion; and

 

17.7.2has revoked nor shall revoke the option referred to in clause 17.6.1 on or
before the date of actual completion.

 

17.8The Buyer warrants and undertakes that:

 

17.8.1it is buying the Property as beneficial owner and not as nominee for any
other person or persons;

 

17.8.2it shall continue to use the Property following actual completion for a
letting business; and

 

17.8.3the option referred to in clause 17.6.1 will not be disapplied by virtue
of paragraph 5(2B) of the Value Added Tax (Special Provisions) Order 1995 and
paragraph 12 of Schedule 10 of the Value Added Tax Act 1994.

 

17.9If on or after the date of actual completion HM Revenue & Customs determine
that VAT is payable on the sale of the Property or any part of it:

 

17.9.1the Buyer shall, within 10 Business Days of being so requested in writing
by the Seller, pay to the Seller an amount equal to the VAT required to have
been paid to HM Revenue & Customs together with any interest, penalty or
surcharge in relation to the sale and an amount equal to any reasonable and
proper costs the Seller incurs in connection with the determination (but only to
the extent that such interest, penalties or surcharges arise as a result of any
breach by the Buyer of the warranties in clauses 17.6 to 17.8); and

 

13

 

 

17.9.2the Seller shall deliver a VAT invoice to the Buyer in respect of the
taxable supply of the Property or the relevant part of the Property on payment
of the VAT by the Buyer.

 

17.10Where this clause 17.10 applies pursuant to clause 17.3 the parties agree
that the sale of the Property in accordance with this contract does not
constitute the transfer of a going concern and that such sale is a taxable
supply for VAT purposes. The Buyer shall pay VAT due on the supply of the
Property in addition to the Purchase Price upon receipt of a valid VAT invoice.

 

17.11If the Buyer fails to pay any amount in respect of VAT when due to be paid
to the Seller pursuant to this contract, the Buyer shall in addition pay
interest on it at the Contract Rate from the date that such payment was payable
until the date that the Buyer makes actual payment to the Seller.

 

17.12If the Buyer fails in any respect to comply with its obligations or has in
any respect breached its warranties in this clause 17 as a direct or indirect
result of which HM Revenue & Customs impose any interest, penalty or surcharge
on the Seller or the Seller is prevented from recovering input VAT then the
Buyer shall immediately on demand pay to the Seller an amount equal to such
interest, penalty or surcharge or irrecoverable input VAT, and shall pay to the
Seller an amount equal to any reasonable and proper costs the Seller incurs in
connection with the imposition.

 

17.13Condition 1.4 does not apply to this contract.

 

18.RELEASE OF THE SELLER

 

18.1The Buyer shall give the Seller such reasonable assistance and information
which the Seller may require in connection with any application by the Seller
pursuant to section 6 or section 7 of the Landlord and Tenant (Covenants) Act
1995 for a release of the Seller from any landlord covenant (which term is to be
construed consistently with the Landlord and Tenant (Covenants) Act 1995) under
the Tenancy or to the court for a declaration that a release of such landlord
covenant is reasonable or in connection with any release of the Seller from any
liability under any Tenancy pursuant to that Tenancy.

 

18.2Condition 4.3 does not apply to this contract.

 

19.POST-COMPLETION RECEIPTS

 

If the Seller receives any payment pursuant to the Tenancy from (or on behalf
of) the Tenant after the date of actual completion and the Seller is not
otherwise entitled to that payment by virtue of this contract, the Seller may,
if there are Arrears in relation to that Tenant to which the Seller is entitled,
retain the whole or such part of the amount received as does not exceed those
Arrears, and apply it in order to reduce or discharge (on a pound for pound
basis) the Arrears due from that Tenant and to which the Seller is entitled, and
the Buyer may then credit an amount equal to the sum retained against any
Arrears which the Buyer is liable to pay to the Seller pursuant to clause 16. If
there are no such Arrears, the Seller shall pass the payment to the Buyer (in
which case the Buyer shall indemnify the Seller against any liability to the
Tenant in respect of the payment) within 10 working days of receipt of such
payment.

 

14

 

 

20.STATE AND CONDITION OF THE PROPERTY

 

20.1The parties agree that all risks associated directly or indirectly with the
Property or the state and condition of the Property pass to the Buyer on the
date of this contract.

 

20.2The Buyer acknowledges that it has inspected the Property, has had the
opportunity (and the Seller's permission) to undertake its own investigations
and surveys into the state and condition of the Property (both above and below
ground) and has satisfied itself as to the state and condition of the Property
and has formed its own view as to the suitability of the Property for the
Buyer's purposes.

 

20.3The parties agree that the Seller shall not, under any circumstances, be
liable for:

 

20.3.1the state and condition of the Property, nor

 

20.3.2any loss or damage or injury of any kind whatsoever arising from:

 

(a)the state and condition of the Property, or

 

(b)any defect in the Property, or

 

(c)the presence of any substances or materials in, on or under the Property or
the escape from the Property at any time of any substances or materials after
the date of actual completion but the Seller shall remain liable for the escape
or release from the Property of any such substances or materials before the date
of actual completion which were caused, contributed to or exacerbated by the
Seller and/or persons authorised by the Seller.

 

20.4The parties agree that all warranties, conditions and stipulations
whatsoever on the part of the Seller as to the state and condition of the
Property are excluded and the Buyer accepts full responsibility for its state
and condition.

 

21.HEALTH AND SAFETY FILE

 

The Buyer acknowledges that it has inspected the health and safety file for the
Property maintained by the Seller for the purposes of the Construction (Design
and Management) Regulations 2007 and that it is aware of the nature and purpose
of that file.

 

22.COSTS

 

22.1Either party shall reimburse the other for any costs (including legal costs
on an indemnity basis) which the relevant party incurs on or after the
Completion Date in respect of any steps taken to enforce or complete this
contract, including the preparation and service of any notice to complete.

 

22.2Any obligation to pay costs includes an obligation to pay associated
disbursements and other fees and expenses and includes an obligation to pay an
amount equal to any VAT on such costs, disbursements, fees and expenses which is
irrecoverable by the party incurring the costs.

 

15

 

 

23.ACKNOWLEDGEMENT BY THE BUYER

 

23.1Neither the Receivers nor their agents, employees, firms, partners, members,
advisors or representatives shall incur any personal liability whatsoever under
or by virtue of this contract (in their capacity as agents of the Seller or
otherwise) whether in contract, tort or otherwise including any agreement,
instrument or document entered into pursuant to this contract.

 

23.2The Receivers have entered into this contract solely for the purpose of
obtaining the benefit of the provisions in the contract that are in the
Receivers' favour.

 

23.3The Buyer acknowledges that it does not enter into this contract on the
basis of and does not rely, and has not relied on any statement, representation
or warranty (in any case whether oral or written made or given, by the Seller,
the Receivers or by any employees, advisers (including the Seller's Solicitors)
or agents or any other person (whether a party to this contract or not)) except
those expressly repeated or referred to in this contract and those made in
request to enquiries made by the Buyer's Solicitors to the Seller's Solicitors.

 

23.4The exclusion of liability in clause 23.1 shall apply and continue in effect
notwithstanding the termination of any agency of the Receivers after the signing
of this contract.

 

24.ENTIRE CONTRACT

 

24.1The parties acknowledge that this contract and any document annexed to it
contain all the express terms of the contract between them for the sale and
purchase of the Property.

 

24.2The Buyer acknowledges that:

 

24.2.1except for the written replies made by the Seller's Solicitors to the
formal written pre-contract enquiries made by the Buyer's Solicitors, it has not
relied on or taken into account any statement or representation made by or on
behalf of the Seller, whether written or oral (and including any made
negligently) in deciding to enter into this contract; and

 

24.2.2it shall not be entitled to make any requisition or claim in respect of
the state of repair or condition of the Property or the compliance or
non-compliance of the Property or its use with any legislation.

 

24.3Condition 9.1.1 is varied to read, "If any plan or statement in the contract
or in the written replies made by the Seller's Solicitors to any formal written
enquiry made by the Buyer's Solicitors before the date of this contract is or
was misleading or inaccurate due to any error or omission the remedies
(including any remedy based on negligence) available are as follows".

 

24.4Nothing in this clause 24 will operate to limit or exclude any liability for
fraud.

 

25.non-merger

 

25.1Completion, including completion of the Transfer and of any other deed or
document entered into pursuant to this contract, does not cancel any liability
to perform any outstanding obligation under this contract.

 

16

 

 

25.2Condition 9.4 is varied by the addition of the following: "The buyer shall
pay the seller interest at the contract rate on any sum due to the seller after
completion for the period from the date any such sum is due until the date it is
paid to the seller."

 

26.CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

Unless expressly stated nothing in this contract will create any rights in
favour of any person pursuant to the Contracts (Rights of Third Parties) Act
1999.

 

27.GOVERNING LAW and jurisdiction

 

27.1This contract, and any deed or document entered into pursuant to it, and any
dispute or claim arising out of or in connection with it or its subject matter
or formation (including non-contractual disputes or claims) are governed by the
law of England and Wales.

 

27.2The parties irrevocably agree that the courts of England and Wales have
exclusive jurisdiction to determine any dispute or claim that arises out of or
in connection with this contract or its subject matter or formation (including
non-contractual disputes or claims).

 

This contract has been entered into on the date stated at the beginning of it.

 

17

 

 

Schedule 1

Tenancy

 

Document Date Parties Original or copy? Lease 25.06.2012

(1) Mapeley Acquisition Co (5) Limited

 

(2) Everything Everywhere Limited

 

Original

 

18

 

 

Schedule 2

Management transactions

 

Premises Transaction The Property

Consent to signage works.

 

19

 

 

Schedule 3

 

Form of assignment of Arrears under Tenancies

 

DEED OF ASSIGNMENT OF ARREARS

 

DATE [SAME DATE AS COMPLETION]

 

PARTIES

 

(1)MAPELEY ACQUISITION CO (5) LIMITED (a limited liability company established
under the laws of Bermuda) whose address for service in England for the purposes
of this deed is 22 Hanover Square, London WS1 1JA (the "Seller") acting (as
agents for and on behalf of the Seller) by the Receivers;

 

(2)JEMMA MCANDREW and RICHARD STANLEY both of Jones Lang LaSalle of 22 Hanover
Square, London WS1 1JA (the "Receivers" acting in their capacity as joint Law of
Property Act Receivers and agents for the Seller); and

 

(3)ARC EEMTRUK001, LLC (a limited liability company established under the laws
of the state of Delaware), the registered office of which is at 2711 Centerville
Road, Suite 400, Wilmington 19808 and whose address for service in England for
the purposes of this contract is Moor Park Capital Partners LLP, York House, 45
Seymour Street, London W1H 7JT (the "Buyer").

 

RECITALS

 

(A)By a transfer dated on the same day as this deed, property known as Land
adjoining A470 at Rhyd-Y-Car, Merthyr Tydfil CF48 1DH was transferred by the
Seller to the Buyer subject to and with the benefit of the tenancy short
particulars of which are set out in Schedule 1 of the contract providing for
this deed and made between (1) the Seller (2) the Receivers as joint Law of
Property Act Receivers and agents for the Seller and (3) the Buyer and dated
[                           ] (the "Tenancy").

 

(B)The Arrears remain unpaid.

 

IT IS AGREED AS FOLLOWS:

 

1.DEFINITIONS AND INTERPRETATION

 

1.1In this deed "Arrears" means the sums due from the tenant under the Tenancy
before the date of this deed but which had not been received as cleared funds by
the Seller or its agents before the date of this deed and/or that have become
due after the date of actual completion but which relate to a period on or
before actual completion.

 

1.2The clause headings are for reference only and do not affect the construction
of this deed.

 

20

 

 

1.3Obligations undertaken by more than one person are joint and several
obligations.

 

2.ASSIGNMENT

 

In consideration of these presents, the Seller assigns all the Arrears, together
with all rights to take any proceedings in the Buyer's own name necessary to
obtain payment of the Arrears and to give receipts and discharges for the
Arrears to the Buyer to hold to the Buyer absolutely.

 

3.NOTIFICATION TO THE TENANTS

 

The Buyer shall give written notice of this deed to each person from whom
Arrears are due within 10 business days of the date of this deed.

 

4.CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

Unless expressly stated nothing in this deed will create any rights in favour of
any person pursuant to the Contracts (Rights of Third Parties) Act 1999.

 

This document has been executed as a deed and is delivered on the date stated at
the beginning of it.

 

[EXECUTION BY BOTH PARTIES]

 

21

 

 



Signed for and on behalf of ) MAPELEY ACQUISITION CO (5) LIMITED ) acting by
JEMMA MCANDREW as joint receiver ) of the Property acting as agent without
personal ) /s/ Jemma McAndrew liability for and on behalf of the Seller: )      
Joint Receiver

 



 



Signed by  /s/ Jesse C. Galloway       a duly authorised signatory for and on
)              behalf of ARC EEMTRUK001, LLC: )       (Director) Jesse C.
Galloway

 

22

 

 

Annexure 1

Transfer

 

23



